Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s restriction election filed July 21, 2021. Applicant elects Group I without traverse. Claims 1-16, 25, 31, 38 and 39 are pending. Claim 31 is withdrawn. Claims 1-16, 25, 38 and 39 are examined. The restriction is made FINAL. 
Information Disclosure Statement (IDS)
2. 	Applicant’s IDS filed February 22, 2021 has been considered. A signed copy is attached. 
Drawings
3. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the sequences in Figures 25A, 27, 28A, 28B, 29B, 29C, 30A, 30B, 31A, 31B, 33A, 33B, 33C and 33D, and the text in Figure 36 are not legible. It is suggested Applicant uses a larger font, underlining and/or boldface rather than highlighting.  Applicant is reminded that the specification must be amended, such as from highlighting to underlining, to reflect any such changes. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
4.       The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.       Claims 1-16, 25, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
	In claims 1,16 and 38, it is unclear what “heterologous” is in relation to. What is the promoter or the Pseudomonas tomato race 1 heterologous to?
	In claims 1, 16, 25 and 38, the recitations of “Ptr1” and “Pseudomonas tomato race 1” are unclear because it is not known what sequences are encompassed by these recitations. These terms are not defined either by structure or function, and they do not appear to be art-recognized terms. It is suggested a SEQ ID NO. be recited. All subsequent recitations of “Ptr1” and “Pseudomonas tomato race 1” are rejected.
	In claim 4, it is unclear whether “Pto” is the acronym for “Pseudomonas tomato race”. If not, it is unclear whether the recitation within the parentheses is intended to be a claim limitation. Further, it is unclear what sequence is encompassed by said recitation. It is unclear whether Applicant is referring to the sequence encoding SEQ ID NO:17 [0075]. It is suggested a SEQ ID NO. be recited.

Clarification and/or correction is required.
Claim Rejections - 35 USC § 101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. 	Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed component part, fruit and seed are not required to retain the nucleic acid construct in the plant of claim 9. The claimed component part, fruit and seed encompass progeny plant material obtained by crossing the plant of claim 9 with a plant that does not have the nucleic acid construct. Due to gene segregation during sexual hybridization, the progeny plant material does not necessarily retain the nucleic acid construct of its parent plant. Absent the nucleic acid construct, the claimed component part, fruit and seed are indistinguishable from products of nature. Products of nature are not patentable.
Claim Rejections - 35 USC § 112(a)
8.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claims 1, 4-16, 25 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id. Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrates to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008). 
Applicant discloses that Pseudomonas syringae pv. tomato (Pst) causes bacterial speck disease in domesticated tomato (Background). There are two races of Pst, defined by the difference in their ability to cause disease on tomato varieties expressing the resistance gene Pto. Race 0 strains express type III effectors AvrPto or AvrPtoB, are recognized by Pto, and are unable to cause disease on Pto-expressing tomato varieties. Race 1 strains do not have the avrPto or avrPtoB genes and are not recognized by Pto. Pto was originally identified in Solanum pimpinellifolium and has Pseudomonas tomato race 1 (Ptr1) from S. lycopersicoides provides resistance against Race 1 strains [0017]. Ptr1 is not present in S. pennellii and S. lycopersicum [0019]. AvrRpt2 is the effector recognized by Ptr1. Ptr1 also provides resistance against Ralstonia pseudosolanacearum strain that expresses an AvrRpt2 homolog (RipBN). Ptr1 ortholog exists in Nicotiana benthamiana and potato and both mediate recognition of AvrRpt2 and RipBN. (Example 16). Even though Ptr1 orthologs are also found in three species of pepper [0218], no information is given with regard as to whether these Ptr1 orthologs mediate recognition of affectors AvrRpt2 and RipBN. In apple and Arabidopsis, recognition of AvrRpt2 is mediated by Mr5 and RPS2 proteins, which are not Ptr1 orthologs.
The claimed invention lacks adequate written description for the following reasons. Applicant does not adequately describe the structures of the claimed genus of Ptr1 polynucleotides and polypeptides. The disclosure of Ptr1 from S. lycopersicoides, tobacco and pepper, all of which are Solanaceous plants, do not allow one skilled in the art to determine the structures of Ptr1 sequences from other sources, or that they exist in other sources, such as other dicots or in monocots. Applicant is pre-empting and capturing innovations beyond what is described. This is precisely the situation in University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997), which teaches that the disclosure of the sequence encoding a rat insulin protein does not provide adequate written description for the sequence encoding a human insulin protein. Likewise, the disclosure of a tomato Ptr1 sequence does not provide adequate written description for a grape or rice Ptr1 sequence, if they even exist. Applicant failed University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id.  See MPEP Section 2163 of Chapter 2100 where it is taught that 
[T]he claimed invention as a whole may not be adequately described where aninvention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
There is no disclosure of a structure common to Ptr1 sequences that mediate recognition of affectors AvrRpt2 and RipBN—no correlation between structure and function. The nucleotide-binding leucine-rich repeat (NLR) region shown to be possessed by Ptr1 is not unique to Ptr1 sequences [0006]. It is suggested Applicant recites a SEQ ID NO.
Ptr1 sequence in said plant would impart disease resistance. Pseudomonas syringae pv. tomato is not representative of all plant diseases and does not allow one skilled in the art to predict other diseases whereby expression of Ptr1 would impart resistance. It is unpredictable what Ptr1 sequence would confer disease resistance in which plant. The disclosure that the Ptr1 ortholog from potato mediates recognition of AvrRpt2 and RipBN when transiently expressed in N. glutinosa leaves [0227] does not allow one skilled in the art to predict other Ptr1 sequences for conferring disease resistance in other plants. Additionally, tomato or Solanaceous plants are not representative of all monocots and dicots and do not allow one skilled in the art to predict other plants wherein expression of Ptr1 from any source would impart disease resistance. Neither the state of the prior art nor Applicant’s disclosure teaches that all plant diseases can be addressed by expression of any Ptr1. Thus, the genus of plant diseases and plants in the claimed method are not adequately described.
Given the breadth of the claims and lack of guidance of the specification, the specification fails to provide an adequate written description of the genus of Ptr1 sequences, diseases and plants as encompassed by the claims. Accordingly, the claims lack adequate written description under current Written Description guidelines (Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. See also the Written Description Guidelines, Revision 1, March 25, 2008.)
10. 	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s disclosure is as set forth in the written description rejection above. In addition, the claimed invention is not enabled for the following reasons. First of all, Ptr1, as indicated in the written description rejection above, one skilled in the art would not be able to identify a Ptr1 sequence to utilize in the claimed method to impart disease resistance to a plant without undue experimentation. Secondly, the scope of “disease resistance” encompasses all plant diseases, including those cause by bacteria, fungi and viruses. Applicant’s working examples only show resistance to P. syringae pv. tomato Race 1. Because different pathogens have different mechanisms for infecting a plant, and Applicant has not shown that Ptr1 would counter all pathogenic attacks, Applicant has not enabled “disease resistance” as commensurate in scope with the claims. Thirdly, the scope of “plant” encompasses all plants, both monocots and dicots. Neither the state of the prior art nor Applicant’s disclosure teaches Ptr1 is utilized by all plants to counter pathogenic attacks. Applicant’s working examples show that S. lycopersicoides, potato and tobacco, all of which are Solanaceous plants, possess Ptr1, and their resistance to P. syringae pv. tomato Race 1 is due to their ability to recognize affectors AvrRpt2 and RipBN. It is unpredictable that other plants require recognition of affectors AvrRpt2 and RipBN by Ptr1 to be disease resistant. Thus, Applicant has not enabled all plants as commensurate in scope with the claims. 
In making this determination, the Office has weighed each of the Wands factors. The state of the prior art is not highly developed with regard to Ptr1 sequences and their ability to confer disease resistance in plants. The nature of the invention is the use of poorly defined sequences that can confer disease resistance. Ptr1 sequences are not well characterized. The breadth of the claims encompasses all plants, all plant diseases, and both disclosed and undisclosed Ptr1 sequences. The state of the art for Ptr1 sequences in other plants is highly unpredictable. No common structure or motif for Ptr1 sequences is disclosed. The amount of direction or guidance is insufficient with regard to structural characterization of the Ptr1 sequences. Though Applicant provides working examples, they are not commensurate in scope with the claims. Applicant provides insufficient direction or guidance to identify Ptr1 sequences and make the claimed plant having the desired disease resistance. Given these difficulties, notwithstanding a relatively high level of ordinary skill of those in the art, the amount of experimentation would likely be extensive and undue.
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Claim Rejections - 35 USC §§ 102 and 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	Claims 1, 5-16 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin et al. (US20170107531 (A)). Martin teaches a nucleic acid construct comprising a nucleic acid molecule comprising a qRph1 polynucleotide or RLK gene Solyc02g072470, a 5’ heterologous DNA promoter sequence and a 3’ terminator sequence, wherein the nucleic acid molecule, the DNA promoter sequence and the terminator sequence are operatively coupled to permit transcription and expression of the nucleic acid molecule ([0070], [0038]). The promoter is a CaMV 35S promoter, which is a constitutive promoter [0043]. Martin also teaches an expression vector [0048], plant host cell including domesticated tomato S. lycopersicum [0078], transformed seed [0100] and method of expressing a nucleic acid by expressing said nucleic acid construct [0070]. Component part, cell, fruit and seed are inherent of the plant of Martin. Martin further teaches a method of imparting disease resistance to Pseudomonas syringae pv. tomato Race 1 by transforming a plant or plant cell with the qRph1 polynucleotide or RLK gene Solyc02g072470 and increasing expression of said polynucleotide [0023]. Even though the sequence of the prior art is designated as qRph1 or Solyc02g072470 and the claims are directed to Ptr1, because no sequence structure is recited for Ptr1 in these claims, it would appear that Applicant’s Ptr1 is the same as or encompasses qRph1 and In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejected over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. Since the Patent Office does not have the facilities to examine and compare Applicant’s Ptr1 sequence with qRph1 and Solyc02g072470 sequences of the prior art, the burden of proof is upon the Applicant to show an unobvious distinction between them. See In re Best, 562F.2d 1252, 195 USPQ 430 (CCPA 1977).
Conclusion
15. 	No claim is allowed. SEQ ID NO:18 encoding SEQ ID NO:19 is free of the prior art.
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PHUONG T BUI/Primary Examiner, Art Unit 1663